Citation Nr: 0716007	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  02-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1968 to June 1972.    

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California determined that VA had not received 
new and material evidence to reopen the veteran's claim of 
entitlement to service connection for a back disorder.  

In decisions issued in January 2003 and July 2004, 
respectively, the Board reopened the claim and denied it on 
its merits.  The veteran then appealed the Board's July 2004 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a Memorandum Decision dated June 2006, 
the Court vacated the Board's decision and remanded the claim 
to the Board for readjudication consistent with the 
Memorandum Decision. 

The Board in turn remands the claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for a 
back disorder.  Additional action is necessary before the 
Board can decide this claim.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  They also require VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Court has indicated that VCAA notice must be given prior 
to an initial unfavorable decision by the agency of original 
jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004), the Court also indicated that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

As the Court pointed out in its Memorandum decision dated 
June 2006, in this case, the RO has not provided the veteran 
VCAA notice on his claim, which satisfies the Court's 
holdings noted above.  This procedural defect must be cured 
on remand.  

As well, the RO has not provided the veteran adequate 
assistance with regard to his claim.  In written statements 
dated November 2003, the veteran asserts that his service 
medical records are incomplete and should include hospital 
reports from Camp Pendleton and results of x-rays taken 
there.  To date, VA has made no effort to obtain these 
records.  Given their pertinence, such action should be taken 
on remand. 

In addition, in January 2007, the veteran's representative 
submitted a January 1995 letter from the Social Security 
Administration (SSA), which indicates that the veteran was 
awarded disability benefits, effective 1991, based on his 
back problems.  The records upon which SSA relied in awarding 
the veteran such benefits are pertinent to the claim on 
appeal.  VA should thus obtain these records on remand.

The Board REMANDS this case for the following action:

1.  Provide the veteran VCAA notice 
pertaining to his claim, which satisfies 
the requirements of the Court's holdings 
in Pelegrini II, Quartuccio and 
Dingess/Hartman.

2.  Contact the appropriate authorities 
in an effort to complete the allegedly 
incomplete claims file by obtaining 
hospitalization reports and x-ray results 
from Camp Pendleton dated in 1972.

3.  Obtain and associate with the 
veteran's claims file all records upon 
which SSA relied in awarding the veteran 
disability benefits in January 1995.  

4.  Readjudicate the veteran's claim 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




